Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Construction
It should be noted that applicant has defined the term pyrolysis oil in the specification as being the bottoms stream from a crude oil steam cracking process.  The prior art sometimes defines pyrolysis oil as a bio-oil produced from biomass pyrolysis.  Based on the specification, the examiner is construing the instantly claimed process as exclusive of biomass pyrolysis (bio-oil) product.
Additionally, the terminology “hierarchical mesoporous zeolite” is a phrase often employed to describe very different porous materials such as MCM-41, that in actuality do not contain “hierarchical” pore systems because they are formed only with cylindrical mesopores, and they lack the acidity and long-range crystallization characteristic of zeolites.  The instant specification defines hierarchical mesoporous zeolite as a material produced from a parent microporous zeolite, into which mesopores have additionally been incorporated by alkaline treatment, thus containing distinct pore size sets of micropores and mesopores, yet retaining the overall crystallinity associated with zeolites.  It is this construction from the specification that has been employed in the prior art analysis and application.




Claim Rejections - 35 USC § 103
The rejection of claims 13-15 and 21-25 under 35 U.S.C. 103 as being unpatentable over US 2018/0333708 to Ding et al. has been obviated by the amendment filed February 9, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the Ding et al. reference.  Although the Ding et al. reference indicates that one or more catalyst precursors in solution may be contacted with a nanosized mesopore-containing zeolite beta composition and that they do not think that the impregnating solution should be limited by the precursor selected, it appears that the compounds provided as exemplary to the support material are simple salts that do not lead the artisan to the selection of heteropoly acid compounds containing phosphorus, silicon, germanium or arsenic as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.D.W/Primary Examiner, Art Unit 1732